REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or suggest “a difference amplifier electrically coupled to the synapse that generates a difference signal based on a difference between output signals from the plurality of memristors; and a second oscillatory-based neuron electrically coupled to the difference amplifier that generates a second oscillatory signal based on the difference signal” as recited in independent claim 7. 
Kim et al., U.S. Patent Application Publication No. 2015/0088797 (herein Kim) teaches a memristive learning neuromorphic circuit, comprising: a first neuron that generates a first signal [Pre-synaptic neuron circuit 100. Kim at paragraph 31 and 33]; a synapse electrically coupled to the first neuron and comprising a plurality of memristors [Synapse 220 includes memristors 210 and 220, performing long-term potentiation (LTP) and long-term depression (LDP), respectively. Kim at paragraphs 39 and 43]; and a second neuron [Post-synaptic neurons 300. Kim at paragraphs 31 and 33]. Kim doesn’t teach: that the first neuron is an oscillatory-based neuron that generates a first oscillatory signal; a difference amplifier electrically coupled to the synapse that generates a difference signal based on a difference between output signals from the plurality of memristors; and a second oscillatory-based neuron electrically coupled to the difference amplifier that generates a second oscillatory signal based on the difference signal.
Deng et al., "Complex learning in bio-plausible memristive networks” (herein Deng) teaches a memristive learning neuromorphic circuit, comprising: a first neuron that generates a first signal [One of the neuron blocks. Deng at page 5, 1st paragraph; FIGS. 2 and 3 and associated captions]; a synapse electrically coupled to the first oscillatory-based neuron and comprising a plurality of memristors [Synapse with parallel memristors. Deng at page 5, 1st paragraph; FIGS. 2 and 3 and associated captions]; an amplifier electrically coupled to the synapse [Amplifier receiving output from all memristors of a synapse. Deng at page 5, 1st paragraph; FIGS. 2 and 3 and associated captions]; a second neuron [Another neuron block. Deng at page 5, 1st paragraph; FIGS. 2 and 3 and associated captions]. Deng doesn’t teach: a first oscillatory-based neuron that generates a first oscillatory signal; a difference amplifier electrically coupled to the synapse that generates a difference signal based on a difference between 
Moon et al., "ReRAM-based analog synapse and IMT neuron device for neuromorphic system”, (herein Moon) teaches a memristive learning neuromorphic circuit, comprising: a first oscillatory-based neuron that generates a first oscillatory signal [One of the oscillator neurons in the Hopfield network. Mooonat “IMT Oscillator Neuron” section and FIG. 7]; a synapse electrically coupled to the first oscillatory-based neuron and comprising a memristor [Synapse comprising a resistive memory (i.e. memristor). Mooonat “Introduction” section and FIG. 7]; and a second oscillatory-based neuron [Another of the oscillator neurons in the Hopfield network. Mooonat “IMT Oscillator Neuron” section and FIG. 7]. Moon doesn’t teach: that the synapse comprises a plurality of memristors; a difference amplifier electrically coupled to the synapse that generates a difference signal based on a difference between output signals from the plurality of memristors; and a second oscillatory-based neuron electrically coupled to the difference amplifier that generates a second oscillatory signal based on the difference signal.
Therefore, the prior art of record doesn’t teach or suggest “a difference amplifier electrically coupled to the synapse that generates a difference signal based on a difference between output signals from the plurality of memristors; and a second oscillatory-based neuron electrically coupled to the difference amplifier that generates a second oscillatory signal based on the difference signal” as recited in independent claim 7.
Independent claims 1 and 15 each recite features similar to those indicated above for claim 7 and are considered allowable for the same reasons indicated above for claim 7.
Claims 2-6, 8-14, and 16-20 depend from claims 1, 7, and 15, respectively, and are considered allowable for at least the reasons indicated above for claims 1, 7, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123